PER CURIAM.
The City of Coral Gables seeks reversal of a final judgment entered pursuant to a jury verdict which awarded appellee Marta Mayol damages in the amount of $50,000, less 15% which was found to be deductible because of appellee’s comparative negligence. Appellee’s suit for damages alleged she was injured in a fall while walking on the city’s sidewalk. She alleged the sidewalk had knowingly been maintained in a negligent manner and in such a condition, which included cracks and other deformities, as to have caused her fall.
Appellant seeks reversal on the grounds that the trial court erred in admitting into evidence, over timely objections: (1) certain excerpts from minutes of a city commission meeting, (2) evidence of other defects in the sidewalk, and (3) testimony by the city clerk regarding an absence of any records of repairs having been made by the city.
We have carefully considered the trial court’s rulings on the evidence objected to by appellant and have concluded that no harmful error has been demonstrated.
Therefore, the judgment appealed is affirmed.
Affirmed.